MEMORANDUM OPINION
                                       No. 04-10-00097-CV

                           IN THE INTEREST OF R.M.C. and R.J.C.

                    From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-CI-11387
                           Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: June 30, 2010

DISMISSED FOR WANT OF PROSECUTION

           On May 12, 2010, notice was given to the appellant that this appeal was subject to

dismissal pursuant to Texas Rule of Appellate Procedure 38.8(a)(1). Appellant was given ten

days to explain why the cause should not be dismissed for failure to file a brief. To date, no

response has been received. There being no satisfactory explanation for the failure to timely file

the brief, this appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8, 42.3. Costs

of appeal are taxed against the appellant.

                                                  PER CURIAM